UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5050



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL DERILL SUTTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-05-27)


Submitted:   September 27, 2006           Decided:   December 1, 2006


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel Derill Sutton pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced to a term of 120 months imprisonment. The 120-month term

was both the statutory maximum and the bottom of the advisory

guideline range of 120-150 months.          Sutton contends on appeal that

his sentence is unreasonable because he obtained no benefit from

his three-level adjustment for acceptance of responsibility.            U.S.

Sentencing Guidelines Manual § 3E1.1 (2004).          We affirm.

             After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), before imposing a sentence, a district

court must correctly determine the guideline range, determine

whether a sentence within the range serves the statutory purposes

set out in § 3553(a) and, if not, select a sentence within the

statutory maximum that serves those purposes.              United States v.

Perez-Pena, 453 F.3d 236, 241 (4th Cir. 2006).            A sentence imposed

within   a   correctly   computed    guideline    range    is   presumptively

reasonable.    United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert.    denied,   126   S.   Ct.   2309   (2006).    A    sentence   may   be

unreasonable if (1) it was not “selected pursuant to a reasoned

process in accordance with law,” (2) gives excessive weight to a




                                    - 2 -
relevant factor, or (3) is not “fair and just . . . in light of the

relevant facts and law.”        Id.*

           Sutton does not dispute that the district court correctly

calculated his guideline range.           He received the benefit of his

acceptance of responsibility to the extent contemplated under the

guidelines.      Had the court begun the adjustment at 120 months,

Sutton   would    have   been     rewarded     twice   for   acceptance   of

responsibility, because the 120-150 range already included an

adjustment under § 3E1.1.              The record here reveals that the

district court understood its authority to depart downward or

impose a variance sentence, but showed no desire to do so.          Because

the court properly calculated and considered the advisory guideline

range and weighed the relevant § 3553(a) factors, we conclude that

the sentence was reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal




     *
      The government argues that the plain error standard of review
applies because Sutton did not request a departure to reward him
for accepting responsibility. However, the only claim of error
Sutton makes on appeal is that the sentence was unreasonable.
Thus, the reasonableness standard applies.     The government also
argues that the district court’s decision not to depart is not
reviewable. However, this court has held that a sentencing court’s
decision not to depart below the advisory guideline range is
reviewed for reasonableness. United States v. Montes-Pineda, 445
F.3d 375, 377-78 (4th Cir. 2006), petition for cert. filed, __
U.S.L.W.     (U.S. July 21, 2006) (No. 06-5439).

                                       - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -